t c summary opinion united_states tax_court sean michael bears and greta bears petitioners v commissioner of internal revenue respondent docket no 11980-06s filed date sean michael bears and greta bears pro sese micheal j proto for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a dependency_exemption deduction and dollar_figure child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed sean michael bears petitioner resided in pawtucket rhode island and greta bears resided in methuen massachusetts petitioner fathered a child with kristen mutter rodenbaugh child’s mother a judgment of support was rendered by the probate family court department of the commonwealth of massachusetts petitioner was ordered to pay dollar_figure per week as child_support he was also required to secure and maintain health care coverage for his child and if he was current on his obligations he may take the child as his dependent for state and federal_income_tax purposes petitioners filed a joint federal_income_tax return for on the return petitioners claimed a dependency_exemption deduction and a dollar_figure child_tax_credit petitioners did not attach a form_8332 release of claim to exemption for child of divorced or separated parents or its equivalent to their return at the time they filed their return petitioners were unaware that they were required to attach form_8332 or its equivalent to the return respondent issued a notice_of_deficiency to petitioners respondent denied petitioners’ dependency_exemption deduction and the dollar_figure child_tax_credit since petitioners did not attach a form_8332 or its equivalent to the return the denials resulted in a dollar_figure deficiency respondent does not dispute that petitioner has satisfied the conditions of the judgment of support discussion respondent urges us to sustain the disallowance of petitioners’ dependency_exemption deduction and the dollar_figure child_tax_credit because petitioners did not attach form_8332 or its equivalent to their joint federal_income_tax return as required by sec_152 and sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 pursuant however to sec_7491 the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue in this case there is no dispute as to any factual issue accordingly the case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable dependency_exemption deduction sec_151 in pertinent part allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 and who is the taxpayer’s child and satisfies certain age requirements sec_152 defines dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support is received from the taxpayer for the calendar_year in which the taxable_year of the taxpayer begins or is treated under sec_152 or e as received from the taxpayer sec_152 provides a general_rule that limits the dependency_exemption deduction as follows if the child received over half of his support during the calendar_year from his parents who lived apart at all times during the last months of the calendar_year and is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent but sec_152 provides an exception to the general_rule of sec_152 if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that he will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption sec_152 applies to both married parents and parents who have never been married to each other 121_tc_245 2in the present case the exceptions in sec_152 and do not apply there was no multiple_support_agreement as defined in sec_152 and since the judgment of support was entered in there is no pre-1985 instrument thus petitioner is entitled to the dependency_exemption only if the requirements of sec_152 are met deduction for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent sec_152 the temporary_regulation states that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent sec_1_152-4t a q a-3 temporary income_tax regs supra the written declaration may be made on a form provided by the service or a document that conforms to its substance 114_tc_184 citing sec_1 4t a q a-3 temporary income_tax regs supra see also neal v commissioner tcmemo_1999_97 the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 miller v commissioner supra pincite in miller v commissioner supra the court stated that in order for the noncustodial_parent to claim the dependency 3form requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent the custodial parent’s social_security_number the date of the custodial parent’s signature and the noncustodial parent’s name and social_security_number 114_tc_184 exemption sec_152 clearly required the custodial parent’s release of the dependency_exemption by signing a written declaration to that effect id pincite simply attaching to the return of the noncustodial_parent a state court order that was not signed by the custodial_parent did not satisfy the express statutory requirements of sec_152 id pincite the mere fact that the state court granted the taxpayer the right to claim the dependency_exemption was immaterial because a state court cannot determine issues of federal tax law id citing 783_f2d_966 10th cir white v commissioner tcmemo_1996_438 citing with approval 327_us_280 the parties agree that the child’s mother is the custodial_parent as defined in sec_152 because petitioners the noncustodial parents did not attach form_8332 or its equivalent to their return they are not entitled to a dependency_exemption deduction accordingly we sustain respondent’s disallowance of the dependency_exemption deduction child_tax_credit sec_24 provides a credit against income_tax for each qualified child of a taxpayer who is under years of age the statutory definition of a qualified child is one for whom a taxpayer may claim a deduction under sec_151 sec_24 thus a taxpayer is ineligible for the child_tax_credit under sec_24 unless the taxpayer is eligible for the dependency_exemption under sec_151 having determined that petitioners are not entitled to the dependency_exemption deduction it follows that they are not entitled to the child_tax_credit accordingly we sustain respondent’s disallowance of the child_tax_credit to reflect the foregoing decision will be entered for respondent
